

	

		III

		109th CONGRESS

		1st Session

		S. RES. 264

		IN THE SENATE OF THE UNITED STATES

		

			October 4, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 Bunning, Mr. Feingold, and

			 Mr. Martinez) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Expressing sympathy for the people of

		  Indonesia in the aftermath of the deadly terrorist attacks in Bali on October

		  1, 2005. 

	

	

		Whereas terrorists have planned and conducted attacks

			 around the world since September 11, 2001, including the bombing of a night

			 club on the Indonesian island of Bali on October 12, 2002, that killed 202

			 people and injured 209, the bombings of two synagogues and the British Embassy

			 in Istanbul, Turkey, in November 2003, that killed 56 people and injured more

			 than 450, the bombing of the train system in Madrid, Spain, on March 11, 2004,

			 that killed more than 190 people and injured approximately 1,500, and the

			 bombing of London’s public transportation system during the morning rush hour

			 on July 7, 2005, that killed 52 people and injured approximately 700;

		Whereas terrorists have struck Indonesia on multiple

			 occasions, including the December 5, 2002, bombing of a McDonald’s restaurant

			 on Sulawesi Island that killed 3 people and injured 11, the August 5, 2003,

			 bombing of the J.W. Marriott Hotel in Jakarta that killed 12 people and injured

			 150, and the September 9, 2004, bombing of the Australian Embassy in Jakarta

			 that killed 11 people and injured 100;

		Whereas on October 1, 2005, terrorists again struck the

			 popular Indonesian resort island of Bali, detonating explosives in three

			 crowded restaurants that killed at least 19 innocent Indonesian civilians and

			 foreign tourists from around the world and injuring approximately 132 others,

			 including at least 6 citizens of the United States;

		Whereas the terrorist attacks in Bali, Indonesia were

			 senseless, barbaric, and depraved acts carried out against innocent

			 civilians;

		Whereas Indonesia is a friend and ally of the United

			 States and in the past has endured terrorism against its civilians;

		Whereas the people of the United States stand in

			 solidarity with the people of Indonesia in fighting terrorism;

		Whereas the United States immediately condemned the

			 terrorist attacks and extended the condolences of the people of the United

			 States to the people of Indonesia; and

		Whereas Secretary of State Condoleezza Rice denounced the

			 terrorist attacks on Bali, Indonesia, and stated, The United States

			 stands with the people and government of Indonesia as they work to bring to

			 justice those responsible for these acts of terrorism. We will continue to work

			 together in our common fight against terror.: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)expresses deepest

			 sympathies and condolences to the people of Indonesia and the victims and their

			 families of the heinous terrorist attacks that occurred on the Indonesian

			 island of Bali on October 1, 2005;

			(2)condemns these

			 barbaric and unwarranted attacks on the innocent people of Indonesia and

			 foreign tourists;

			(3)expresses strong

			 and continued solidarity with the people of Indonesia in opposing extremism and

			 pledges to remain shoulder-to-shoulder with the people of Indonesia to bring

			 the terrorists responsible for these and other brutal acts of violence to

			 justice; and

			(4)calls upon the

			 international community to renew and strengthen efforts to—

				(A)defeat terrorists

			 by dismantling terrorist networks and exposing the violent and nihilistic

			 ideology of terrorism;

				(B)increase

			 international cooperation to advance personal and religious freedoms, ethnic

			 and racial tolerance, political liberty and pluralism, and economic prosperity;

			 and

				(C)combat the social

			 injustice, oppression, poverty, and extremism that contributes to

			 terrorism.

				

